Ordered that the Defendants do Answer the Complainant’s Bill of Complaint in this Cause in Eight Days after the Service of this Rule.
John Troup Register in Chancery
*520[At] a Court o£ Chancery held at the Council Chamber Tuesday the fourth Day of October 1763.
Present, His Excellency, the Governor; The [Honorable] Othniel Beale, John Guerard, Egerton Leigh, Charles Shinner, and John Drayton, Esquires for executing the Office of Chancellor. William Burrows Esq. Master.
On reading the Petition of John Baxter to this Court praying that he might be appointed Guardian to his Infant Daughter Isabella Baxter of the Age of Six Years; alledging that She was intitled to a pecuniary Legacy under and by Virtue of the-last Will and Testament of Isabella Knott deceased; to appear and Answer for her in a Cause now depending in this Court at the Suit of Robert Philp Surviving Executor  of the said last Will and Testament of the said Isabella Knott deceased, against him the said Petitioner and others: And on Motion of Mr. Rutledge Sollicitor for the said Petitioner, It is Ordered, that the said John Baxter be appointed Guardian to his said Infant Daughter, to appear and Answer for her in the said Cause now depending in this Court and be capable of seeking her just Right therein.
John Troup Register in Chancery